Case 2:21-cv-12770-CCC-JSA Document 16-34 Filed 06/21/21 Page 1 of 2 PageID: 430




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


  PAUL KURLANSKY, HELAINE KURLANSKY,
  MARTIN EPSTEIN, HERBERT ENNIS, JUDITH
  ENNIS, MORDECAI APPLETON, HENRY
  KATZ, LILA KATZ, JOAN KATZ, GLENN
  KATZ, and JUDITH SINGER,                                  Civ. A. No. 2:21-cv-12770

                                      Plaintiffs,

                      -against-

  1530 OWNERS CORP.; MOE MARSHALL,
  ELLEN GERBER, KENNETH LIPKE, CAROL                        [PROPOSED] ORDER
  LICHTBRAUN, JUSTIN WIMPFHEIMER,                           GRANTING PLAINTIFFS’
  PATRICIA DI CONSTANZO, and MARK                           MOTION FOR A
                                                            PRELIMINARY INJUNCTION
  O’NEILL, Individually and as Members of the
  Board of Directors of 1530 Owners Corp., and;
  FIRSTSERVICE RESIDENTIAL,
                               Defendants.




           THIS MATTER having been opened to the Court by Plaintiffs Paul Kurlansky, Helaine

 Kurlansky, Martin Epstein, Herbert Ennis, Judith Ennis, Mordecai Appleton, Henry Katz, Lila

 Katz, Joan Katz, Glenn Katz, and Judith Singer (“Plaintiffs”), for an Order granting Plaintiffs’

 Motion for a Preliminary Injunction, and the Court having considered said Motion; and the Court

 having considered the papers submitted by Plaintiffs in support of said Motion, and any papers

 submitted by Defendants 1530 Owners Corp.; Moe Marshall, Ellen Gerber, Kenneth Lipke, Carol

 Lichtbraun, Justin Wimpfheimer, Patricia Di Constanzo, and Mark O’Neill, Individually and as

 Members of the Board Of Directors Of 1530 Owners Corp.,; and Firstservice Residential

 (“Defendants”) in opposition thereto; and for the reasons set forth in the record, and for other and

 good cause having been shown,




 WEIL:\98019272\2\99995.7480
Case 2:21-cv-12770-CCC-JSA Document 16-34 Filed 06/21/21 Page 2 of 2 PageID: 431




           IT IS on this ________ day of ______________________, 2021, hereby


           ORDERED that Plaintiffs’ Motion for a Preliminary Injunction is hereby granted; and the

 Court further orders as follows:


           IT IS HEREBY ORDERED, that, until the adjudication of Plaintiffs’ Complaint:


           (1) Defendants, and anyone acting for or in concert with Defendants, are enjoined to reverse

 their facially discriminatory policy of forbidding staff from pressing elevator buttons for Sabbath

 observant Jews on the Sabbath and Jewish holidays;


           (2) Defendants, and anyone acting for or in concert with Defendants, are enjoined to restore

 the Sabbath elevator services ratified by the Colony’s shareholders; and


           (3) Defendants, and anyone acting for or in concert with Defendants, are enjoined to cease

 and desist from their ongoing efforts to retaliate against and interfere with Plaintiffs in the exercise

 of their statutory rights under federal and state fair housing law.


           This Court shall retain jurisdiction to enforce the terms of this Order.


                                                          SO ORDERED:


                                                          _______________________________

                                                          UNITED STATES DISTRICT JUDGE




                                                     2
 WEIL:\98019272\2\99995.7480
